


Exhibit 10.1

 

[g173732kii001.jpg]

 

June 11, 2010

 

Steve Hogge

20475 Natures Way

Colfax, CA 95713

 

Dear Steve,

 

On behalf of Power-One, Inc. (“Power-One”) I am pleased to provide you with an
offer of employment as described herein. Your employment start date will be as
soon as possible as mutually agreed upon. However, in no case shall the start
date be later than Monday, July 19, 2010 without prior consent from Power-One.

 

Position

Your title will be President, Power Solutions and you will be responsible for
Power-One’s global power solutions business division. You will report directly
to Richard Thompson, President and CEO. The position is currently based in our
Campbell, California facility and extensive worldwide travel is expected.

 

Base Pay

Your starting base salary will be $335,000.00 which will be paid bi-weekly at a
rate of $12,884.62 pursuant to our standard payroll practices.

 

Management Incentive Plan

You will be eligible to participate in the Power-One 2010 Management Incentive
Plan (“Plan”) at a target payout rate of 60% of your base annual salary,
prorated based upon your start date. The Plan allows for payouts above the
target based on actual results.

 

You may earn an incentive payout based upon the achievement of the predetermined
financial objectives of Power-One. Power-One must achieve a minimum
predetermined financial result as described in the Plan before any payout can be
earned. Once you join the company, you will receive more information about
Power-One’s financial objectives under the 2010 Plan.

 

Any payout under the Plan will be made following the end of the Plan year and no
later than March 15, 2011. Participants must be employed as of the payout date
in order to receive a payout. Your payout, if any, will be pro-rated based on
your actual start date. Eligibility to participate in the Plan does not
guarantee or imply a payout will be earned and paid, nor does it guarantee your
participation in any future incentive plan. Payouts under the Plan are based
upon the achievement of actual results against predetermined objectives and are
not guaranteed. Power One reserves the right to modify or terminate the Plan at
any time at its sole and absolute discretion and is not required to replace the
Plan with some other form of bonus or incentive for Plan participants.

 

Corporate Human Resources
740 Calle Plano · Camarillo, CA 93012 · (805) 987-8741 · Fax (805) 987-5212 ·
www.power-one.com

 

--------------------------------------------------------------------------------


 

[g173732kii002.jpg]

 

Steve Hogge Offer

Page 2 of 4

 

Car Allowance

You will receive an automobile allowance of $150.00 per week (on an annualized
basis, this is equivalent to $7,800.00 gross). This allowance is intended to
reimburse you for all expenses incurred while using your personal vehicle for
company business. In order to receive this allowance, you must maintain a
minimum of $300,000 personal liability insurance coverage on your vehicles at
all times. Proof of this coverage must be submitted annually to Human Resources.

 

One Time Sign-On and Relocation Bonus

You will receive a $100,000.00 (one hundred thousand dollars) one time lump-sum
amount that will be paid within 30 days of your execution of a repayment
agreement you will receive upon your start date but will not be earned until the
second anniversary of your start date, unless your employment is terminated
other than for cause by Power-One prior to that date. The agreement to pay a
sign-on and relocation bonus that is not fully earned until your second
anniversary is not a contract to employ you for two years and does not alter our
“at-will” relationship. Should you voluntarily terminate your employment with
Power-One within two years of your start date, you hereby acknowledge and agree
that you are required to repay a pro-rata portion of the bonus amount.

 

Stock Incentive Plan

You will be granted (i) a non-qualified stock option to purchase 100,000 (one
hundred thousand) shares of Power-One common stock at an exercise price equal to
the closing price of the stock on the date of the grant (Award Date) and
(ii) 100,000 (one hundred thousand) Restricted Stock Units (RSUs), each
representing a future right to own one share of Power-One common stock for each
RSU that vests.

 

The Award Date of your stock options and RSUs will be your start date. Both the
stock options and the RSU’s expire ten (10) years after the Award Date and they
each vest over a term of four years at a rate of 25% annually on the first,
second, third and fourth anniversaries of the Award Date. You will be
responsible for the payment of any income taxes resulting from the vesting or
your exercise of the grants. You will receive a stock award agreement and your
awards will be subject to the terms and conditions of the Power-One, Inc. 2004
Stock Incentive Plan (“Stock Plan”). You will receive detailed information about
the Stock Plan and an award agreement document under separate cover after your
start date.

 

Section 16 Officer

Upon commencement of your employment, Power-One will enter into the standard
form of Senior Executive Change in Control Agreement and the standard form of
Officer’s Indemnification Agreement with you.

 

Corporate Human Resources
740 Calle Plano · Camarillo, CA 93012 · (805) 987-8741 · Fax (805) 987-5212 ·
www.power-one.com

 

--------------------------------------------------------------------------------


 

[g173732kii002.jpg]

 

Steve Hogge Offer

Page 3 of 4

 

Benefits

In addition to the above, you are also eligible to participate in benefit plans
offered to Power-One’s employees, including the following:

 

·                  medical, dental and vision plans including the supplemental
plan for executives which covers out of pocket expenses for covered medical and
dental costs up to $10,000 annually (the $10,000 cap is effective for 2010)

 

·                  life insurance at two and a half times your annual salary
(limited to $500,000.00 without medical certification and $750,000.00 with
medical certification, not to exceed 2.5 times base salary);

 

·                  supplemental life insurance at your sole discretion and cost;

 

·                  short-term and long-term disability coverage;

 

·                  a paid annual physical exam pursuant to Power-One’s policy
for executives;

 

·                  Paid Time Off (see “PTO” section below)

 

·                  401(k) Plan: Power-One’s matching contribution is 75 cents
for every dollar the employee saves, up to 2% of their pay and 50 cents for
every dollar they save thereafter, up to the next 5% of their pay, for a total
partial matching contribution of up to 7% of pay. (The employer matching rates
are subject to change and will be evaluated on an annual basis).

 

Certain of the above benefits are provided at no additional cost to you. Other
benefits are selected at your option and will involve some contribution based on
the nature and level of benefit(s) selected. All of these benefits are
administered in accordance with the plan provisions on file in the Human
Resources office, and most become effective on the date of hire. Power-One
reserves the right to modify benefits at its discretion.

 

PTO

You will accrue a PTO benefit each payroll period, when annualized equates to
four (4) week’s vacation per year. Please be advised that Power-One generally
carries out a year-end business closure of several of its global facilities for
up two weeks commencing late December. You may take this time off as unpaid or
utilize any amount of accrued PTO that you may have at that time to cover this
period.

 

Confidential and Proprietary Information

Power-One prides itself on respecting the confidential and proprietary
information of other companies. It is our policy that new employees may not
bring with them to Power-One any documents or records from a former employer. We
ask that prior to joining Power-One you destroy and/or return to your former
employer any and all information and documents that you may have in your
possession. Upon employment with Power-One, you will be required to execute
agreements that include provision governing your use and disclosure of
Power-One’s confidential information during and after your employment with
Power-One.

 

Corporate Human Resources
740 Calle Plano · Camarillo, CA 93012 · (805) 987-8741 · Fax (805) 987-5212 ·
www.power-one.com

 

--------------------------------------------------------------------------------


 

[g173732kii002.jpg]

 

Steve Hogge Offer

Page 4 of 4

 

At Will Employment

Notwithstanding any term in this offer letter to the contrary, your employment
with Power-One is “at will” and both you and Power-One are entitled to terminate
your employment any time, with or without cause. This offer is not intended to
be, nor should it be interpreted as, a contract of employment. This offer of
employment is specifically contingent upon favorable results of your background
and credit check and your drug screening.

 

We are very excited about the prospect of working with you. We believe that you
will be an asset to Power-One and hope that you will accept this offer of
employment.

 

We look forward to your acceptance of our offer by returning a signed copy of
this letter to me via fax (805) 987-5212, scanned email or regular US mail no
later than close of business Friday, June 18, 2010 at which time this offer
shall expire.

 

If you have any further questions please don’t hesitate to contact me at my
office (805) 383-5885 or my mobile (805) 444-5957.

 

Congratulations, and welcome to Power-One!

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Martin Holtzman

 

 

Martin Holtzman

 

 

Vice President, Human Resources

 

 

 

 

 

Cc:

Richard Thompson, Power-One

 

 

 

David Nosal, Nosal Partners

 

 

 

 

 

 

 

 

Accepted:

 

 

 

 

Signed:

/s/ [ILLEGIBLE]

 

Date:

6/16/2010

 

 

 

Anticipated Start Date:

July 15, 2010

 

 

Corporate Human Resources
740 Calle Plano · Camarillo, CA 93012 · (805) 987-8741 · Fax (805) 987-5212 ·
www.power-one.com

 

--------------------------------------------------------------------------------

 
